Citation Nr: 0414048	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  02-13 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for hemorrhoids.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of burns 
to the eyes, and if so whether the reopened claim should be 
granted.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, and 
if so whether the reopened claim should be granted.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hernia, and if so 
whether the reopened claim should be granted.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
broken jaw, and if so whether the reopened claim should be 
granted.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disability manifested by shortness of breath, and if so 
whether the reopened claim should be granted.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for neck and shoulder 
disability, and if so whether the reopened claim should be 
granted.

9.  Entitlement to service connection for disability 
manifested by headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to August 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The Board notes that the RO incorrectly addressed all of the 
issues except entitlement to service connection for left knee 
disability, entitlement to service connection for hemorrhoids 
and entitlement to service connection for disability 
manifested by headaches, on a de novo basis, when it should 
have adjudicated whether new and material evidence had been 
presented to reopen these claims.  Although the RO failed to 
inform the veteran that new and material evidence is required 
to reopen these claims, there is no prejudice to the veteran 
in view of the Board's determination herein that reopening of 
each of the claims is in order.  

In May 2000, the Board previously granted reopening of the 
veteran's claim for service connection for hemorrhoids; 
however, it denied the claim as not well grounded.  At that 
time the Board also denied as not well grounded the veteran's 
claim for service connection for left knee disability.  
Because neither of these two prior denials was on the merits 
and the veteran filed a timely request for readjudication of 
the claims under the Veterans Claims Assistance Act of 2000, 
the Board herein will review each of those two claims on a de 
novo basis, as indicated below.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Service connection for residuals of burns to the eyes was 
denied in an unappealed Board decision of September 1998.

3.  Service connection for hypertension was denied in an 
unappealed rating decision of December 1994.

4.  Service connection for a hernia was denied in an 
unappealed rating decision of December 1994.

5.  Service connection for residuals of a broken jaw was 
denied in an unappealed Board decision of September 1998.

6.  Service connection for a respiratory disability 
manifested by shortness of breath was denied in an unappealed 
Board decision of September 1998.

7.  Service connection for neck and shoulder disability was 
denied in an unappealed rating decision of December 1994.

8.  The evidence received since the December 1994 rating 
decision and the September 1998 Board decision, for the 
respective issues, includes evidence that is neither 
cumulative nor redundant of the evidence previously of record 
for the respective issues and raises a reasonable possibility 
of substantiating each of the claims. 

9.  The veteran does not currently have a medically 
documented disability manifested by headaches.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of 
burns to the eyes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a hernia.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
fractured jaw.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

5.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a respiratory 
disability manifested by shortness of breath.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

6.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a neck and 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).

7.  Disability manifested by headaches was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in his possession.

With respect to the issue of entitlement to service 
connection for disability manifested by headaches, the record 
reflects that through the statement of the case, the 
supplemental statement of the case and a September 2001 
letter from the RO to the veteran, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable the RO to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire the RO to obtain such 
evidence on his behalf.  Although the RO did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

With respect to the other matters decided herein, the Board 
has determined that the evidence currently of record is 
sufficient to substantiate the veteran's claims to reopen.  
Therefore, no further action with respect to these matters is 
required under the VCAA or the implementing regulations. 



Legal Criteria

Claims to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

Service Connection for Headaches

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease initially 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The U. S. Court of Veterans Appeals 
has consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Claims to Reopen

By unappealed Board decision in September 1998, claims for 
service connection for a respiratory disability manifested by 
shortness of breath, residuals of burns to the eyes and 
residuals of a broken jaw were denied.  By unappealed rating 
decision in December 1994, claims for service connection for 
neck and shoulder disability, hernia and hypertension were 
denied.  None of the evidence of record at the time of either 
denial indicated that these claimed disabilities are related 
to the veteran's active service.  However, in September 2003 
the veteran submitted two letters from his private 
physicians, Dr. Kinney and Dr. Murdaugh.  In the letters each 
doctor stated that they reviewed the veteran's military 
medical records and concluded that the veteran's claimed 
medical conditions are related to his military service.  

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Moreover, because these 
letters are competent evidence of a nexus between the 
veteran's claimed disabilities and his active service, they 
raise a reasonable possibility of substantiating the 
veteran's claims.  Accordingly, new and material evidence has 
been presented and reopening of the claims is in order.

Service Connection for Headaches

In the present case, the veteran contends that he is entitled 
to service connection for disability manifested by headaches, 
which he maintains was incurred during active service.  

Although the veteran did complain of and receive prescription 
medication for headaches twice while in service (in January 
and May 1965), service medical records do not show that he 
was found to have any underlying disease or disability 
manifested by headaches.  In addition, there is no post-
service medical evidence even documenting the veteran's 
claims that he currently suffers from headaches.  
Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  




ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for residuals of burns to the eyes is 
granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for hypertension is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for a hernia is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for residuals of a broken jaw is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for respiratory disability manifested by 
shortness of breath is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for neck and shoulder disability is 
granted.

Entitlement to service connection for disability manifested 
by headaches is denied.


REMAND

With respect to the veteran's claims for service connection 
for hypertension, hernia, residuals of a fractured jaw, 
hemorrhoids and neck and shoulder disability, there is no 
service medical evidence indicative of any related treatment.  
In contrast, the Board notes that there is documentation in 
the veteran's service medical records of complaints with 
respect to his eyes and left knee.  Furthermore, two private 
physicians who reported to have reviewed the veteran's 
service medical records authored letters dated in September 
2003, which state that the above-mentioned disabilities are 
all related to the veteran's active military service.  
However, neither physician provided the reasons and bases for 
his or her conclusion.  Moreover, the veteran was afforded a 
VA examination in November 1997, but the exam report does not 
include a nexus opinion.  Therefore, the veteran should be 
afforded a VA examination for the purpose of determining the 
etiology of the above-mentioned claimed disabilities.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include a request that the 
veteran submit any pertinent evidence in 
his possession.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.   
 
3.  The RO should then schedule the 
veteran for a VA examination or 
examinations with a physician or 
physicians with the appropriate expertise 
to determine the nature and etiology of 
the following claimed disabilities:  left 
knee disability, hemorrhoids, residuals 
of burns to the eyes, hypertension, 
hernia, residuals of a broken jaw, lung 
disability, and neck and shoulder 
disability.

A copy of this Remand and the claims 
folder must be made available to and 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (that is, a probability 
of 50 percent or better) with respect to 
each of the following claimed 
disabilities:  left knee disability, 
hemorrhoids, residuals of burns to the 
eyes, hypertension, hernia, residuals of 
a broken jaw, lung disability, and neck 
and shoulder disability, that the 
disability is etiologically related to 
his active military service.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  Then, the RO should adjudicate the 
veteran's claims based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond before returning the case to 
the Board.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



